DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC § 101:
By amendment, the rejections under 35 USC § 101 have been overcome and are withdrawn.

Rejections under 35 USC § 112:
The remarks take the position that the amendment to claim 23 overcomes the lack of written description rejections.  This has not been found persuasive.  The amendments to the claims raise a number of new issues under 35 USC § 112 as discussed below.



Rejections under 35 USC § 102: Sweeney et al.
The amendment to claim 23 does not overcome the rejections in view of Sweeney.  Specifically, paragraph [0132] teaches the gas mixture comprises a combination of at least one non-dopant gas….and at least one dopant gas wherein the non-dopant gas functions as a cleaning gas.  Since paragraph [0135] teaches the gas mixture including CF4 and CH4 in combination with other gases and paragraphs [0132] teaches at least one dopant and non-dopant gas, the gas mixture would result in a combination of the claimed elements when using more than one dopant and non-dopant gas.

Rejections under 35 USC 103: 
The remarks take the broad position that the applied art fails to disclose the amended subject matter.  This has been found unpersuasive.  The amendments are addressed in detail below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 28-29, 31, 33 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 23 lacks written description for requiring “the feedstock source material comprising: a carbon containing dopant material for implanting carbon ions into a substrate; and co-flowing gases, wherein the co-flowing gases comprise CF4 and CH4”.  The broadest reasonable interpretation of the claim is only the two co-flowing gases CF4 and CH4 (i.e. without oxygen), however the instant specification does not teach an embodiment comprising only CF4 and CH4 co-flow gases.  Specifically, paragraph [0015] of the published application teaches the carbon-containing material has the formula CwFxOyHz.  The same formula is used in paragraph [0021] which additional suggests the material (i.e. carbon-containing material) can be “flowed simultaneously with up to four additional gases. Such gases include, but are not limited to, (1) CO+F2+H2+O2; (2) CO+COF2+H2; and (3) CF4+CH4+O2”.  There is no disclosure of the carbon containing material co-flowed with only CH4 and CF4.    Instead, the specification teaches a carbon containing material having a particular formula comprising variables that meet the ranges discussed in paragraph [0015] flowed simultaneously with four or more additional gases listed in (1)-(3) of paragraph [0021].  Notably, the only discussion of CF4 is in combination with CH4 and O2, there is no disclosure of co-flowing only CH4 and CF4 simultaneously with the carbon containing material of the formula of paragraph [0015] without oxygen.  
Moreover, claim 23 lacks written description for the entire scope of “a carbon containing dopant material”.  Specifically, paragraph [0015] teaches to generate ions, the carbon containing dopant material has a particular formula defined by particular conditions (i.e. 1 carbon atom or more than 1 carbon atom).  This suggests that not any carbon containing dopant material was in possession by the applicant at the time of the invention, only carbon containing dopant materials conforming to the conditions of the formula of paragraph [0015].
Claim 23 further lacks written description for requiring “a feedstock source material comprising: a carbon containing dopant material and co-flowing gases”. Specifically, paragraph [0004] teaches “the dopant gas (commonly referred to as the feedstock gas” and paragraph [0011] teaches “ionizing a carbon containing dopant material to produce a plasma having ions: co-flowing an additional gas with the carbon containing dopant material”.  That is, the feedstock source material (i.e. the dopant material) does not comprise the co-flowed gases.  Instead, the co-flowing gases are simultaneously flowing with the dopant or feedstock material.  Therefore, the claims fail to show possession of a feedstock source material comprising a carbon containing dopant material and co-flowing gases.  Instead, the specification shows the applicant had possession of a feedstock gas comprising a carbon containing dopant simultaneously flowed to the vacuum arc chamber with co-flowing gases.
All dependent claims fail to meet the written description requirement by virtue of their dependencies on independent claim 23.
Claim 31 lacks written description for “the carbon containing dopant material comprises COF2” because claim 23 requires co-flow gases.  Specifically, paragraph [0017] teaches COF2 is used as the source gas, however there is no disclosure of any additional co-flow gases when COF2 is used as the dopant gas material.  Paragraphs [0018] discusses using COF2 as a co-flowed gas.  Paragraph [0020] teaches optional co-flowing of COF2.  The specification does not demonstrate the applicant had possession of a dopant comprises COF2 applied with co-flow gases as required by claim 23.  Instead, the specification suggests that when COF2 is the dopant, “the molecule is ionized in the arc chamber, and C+ ions are separated via mass analysis and then implanted into the target material. Within the arc chamber, O and F ions and neutrals are also present. The oxygen helps to minimize carbon deposits, while the fluorine serves to keep the cathode or filament from forming an oxide surface layer. In this manner, the performance of the ion source is greatly improved” or alternatively, COF2 used as a co-flowing gas.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 28-29, 31, 33 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a carbon-containing dopant material has the formula CwFxOyHz          wherein if w=1, then x>0 and y and z can take any value, and wherein if w>1 then x or y is >0, and z can take any value, does not reasonably provide enablement for a carbon containing dopant material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the specification teaches a formula in paragraph [0015] requiring at least carbon and fluorine when there is one carbon atom or carbon and fluorine or oxygen when there is greater than 1 carbon atom.  This formula is disclosed “to generate the carbon ions”.  This does not cover all carbon containing dopant materials.  There is not enough information disclosed to enable one of ordinary skill in the art to use any carbon containing dopant material as the dopant material for carbon implantation with the claimed co-flowing gases.  Therefore, claim 23 is not enabled to the full scope of the claim (i.e. any known or unknown carbon containing dopant materials).
Claims 24-25, 28-29, 31, 33 and 36 fail to meet the enablement requirement by virtue of their dependencies on a non-enabled claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 28-29, 31, 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is vague and indefinite for requiring “a vacuum arc chamber filled with a feedstock source material…comprising…a carbon-containing dopant material…and co-flowing gases” because if the chamber is filled with the feedstock material comprising a dopant material and gases, it is unclear how the gases can be co-flowing within the filled container without the dopant material also flowing.  No unambiguous determination can be made.
Claim 23 recites the limitation “co-flowing gases” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the ion implantation system, the vacuum arc chamber or the feedstock source material, so it is unclear whether the function requires some other structure or is simply a result of operating the co-flowing gases in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claim 23 is vague and indefinite for reciting: “feedstock source material comprises a carbon containing dopant material and coflowing gases”.  Initially, the claim is vague and indefinite because it is not clear if the carbon containing dopant material is also flowing or some other material is also flowing (i.e. co-flowing gases suggest that they are flowing with an additional gas).  Additionally, if the material comprises a carbon based dopant material and “co-flowing gases”, it is no longer a single material.  That is, the breath of the claim allows for a static carbon based dopant material and  flowing gases.  If one element is static and the other flowing, the “feedstock source” is not “a material” but rather two.  It appears that the materials are separate and simultaneously flowed (see rejection third rejection of claim 23 under 35 USC 112(a) written description rejection above).  Lastly, as the claim requires the feedstock source material to comprise a carbon containing dopant material and two carbon containing co-flowing gases, it is unclear whether the carbon containing material is separate from the co-flowing gases or can be one of the co-flowing gases.  No unambiguous determination can be made.
All dependent claims are vague and indefinite by virtue of their dependencies on claim 23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Lee et al. (KR 20060001011) (copy of machine translation and publication submitted herewith).
Regarding claim 23, Lee et al. teach an ion implantation system (fig. 1) comprising a vacuum arc chamber filled with a feedstock source material (page 3, first paragraph after (e) teaches vacuum chamber and antenna 5 and a plasma gas source, thus arc chamber) for carbon implantation via (page 4, lines 4-5 “C…provided by ion implantation”) an ion implantation process, the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate (page 4, lines 4-5 and third paragraph after (e) on page 3 teaches a mixture of gases as the plasma source gases several are carbon containing); and co-flowing gases, wherein the co-flowing gases CF4 and CH4 (page 3 teaches a mixture of gases including CF4 and methane (CH4), they are mixed thus co-flowed at gas introduction device 10).
Regarding claim 24, Lee et al. teach wherein co-flowing gases further comprise hydrogen (third paragraph after (e) on page 3).
Regarding claim 25, Lee et al. teach wherein the co-flowing gases further comprise oxygen (third paragraph after (e) on page 3).
Regarding claim 28, Lee et al.  teach wherein the co-flowing gases further comprise xenon (third paragraph after (e) on page 3).
Regarding claim 29, Lee et al.  teaches wherein the co-flowing gases further comprise an oxygen-containing gas (third paragraph after (e) on page 3).

Claim 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Druz et al. (USPN 6,464,891).
Regarding claim 23, Druz et al. teach an ion implantation system (abstract ) comprising a vacuum arc chamber (via RF matchbox 12, vacuum chamber see col. 8, lines 20-22) filled with a feedstock source material (col. 5, lines 7-10) for carbon implantation (col. 5, lines 7-12) via an ion implantation process, the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate (hydrocarbon/halocarbon); and co-flowing gases (via gas inlet in figure 1), wherein the co-flowing gases CF4 and CH4 (col. 12, lines 6-13, mixture requires co-flowing of gases).




Claims 23-24, 28, 29, 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gupta (US pgPub 2008/0237496).
Regarding claim 23, Gupta teach an ion implantation system (abstract) comprising a vacuum arc chamber (fig. 3A or 3B, [0035] and evacuated entire path of ion beam [0004], thus arch chamber in a vacuum) filled with a feedstock source material (from 260/262) for carbon implantation (table 1 shows carbon as species for implantation) via an ion implantation process, the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate (carbon, see table 1 (interpreting the carbon containing gas to be one of the co-flow gases)1 paragraph [0047] teaches a halogenated dopant gas and a hydride diluent gas from table 1); and co-flowing gases (via gas inlets in figures 3A-3B), wherein the co-flowing gases CF4 and CH4 (table 1 and [0047]).
Regarding claim 24 Gupta teaches wherein co-flowing gases further comprise CO2 (paragraph [0047] teaches a hydride diluent and paragraph [0048]  teaches more than 1 diluent may be used, table 1 shows hydrides of Carbon include, thus CO2 and CH4 could be used together as co-flowing diluent gas)).
Regarding claim 28, Gupta teaches wherein the co-flowing gases further comprise xenon ([0038] dopant C of table 1 may also include Xenon).
Regarding claim 29, Gupta teaches wherein the co-flowing gases further comprise an oxygen-containing gas ([0047]-[0048] and table 1 note CO2).
Regarding claim 33, Gupta teaches wherein the co-flowing gases further comprise F2 (table 1 shows “any” of the dopant species may comprise F2, thus an additional co-flowing gas).
Regarding claim 36, Gupta teaches wherein the carbon-containing dopant material and the co-flowing gases are co-flowed to form the feedstock source material (as seen in figures 3A-3B).




Claims 23-24, 28-29, 31, 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Sweeney et al. (WO2010093380)
Regarding claim 23, Sweeney teaches an ion implantation system (abstract) comprising a vacuum arc chamber filled with a feedstock source material ([0002], [0135]) for carbon implantation via an ion implantation process (intended use, however carbon deposition disclosed in paragraph [0058]), the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate ([0135] CO/CF4.  Implanting is intended use, however paragraph [0132] teaches non-dopant material does not contain carbon, thus materials having carbon are interpreted to be the dopant (i.e. feedstock) material),
And co-flowing gases ([0129] gas mixture flow simultaneously, thus co-flowing) wherein the co-flowing gases comprise CF4 and CH4 ([0135] teaches a mixture including CF4 and CH4, paragraph [0132] teaches at least one non-dopant and dopant gas, thus selecting   CO/CF4 and COF2/CH4 results in the claimed co-flowing gases).
Regarding claim 24, Sweeny teaches wherein co-flowing gases further comprise  hydrogen ([0133]), fluorine ([0134], Xenon ([0133])).
Regarding claim 28, Sweeny teaches wherein the co-flowing gases further comprise xenon ([0133]).
Regarding claim 29, Sweeny teaches wherein the co-flowing gases further comprise an oxygen-containing gas ([0135]).
Regarding claim 31, Sweeny teaches wherein the carbon containing dopant material comprises  COF2 ([0132] teaches one or more dopant gases, paragraph [0135] teaches COF2 comprising carbon thus a dopant material, see paragraph [0132]).
Regarding claim 33, Sweeney teaches wherein the co-flowing gases further comprise F2 ([0134] or [0135])
Regarding claim 36, Sweeny teaches wherein the carbon-containing dopant material and the co-flowing gases are co-flowed to form the feedstock source material ([0129] mixture flows simultaneously, thus co-flowing all gases in the mixture)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


   Claim 23, 33 and 36 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Banks (US pgPub 2005/0211923) in view of Gupta (US pgPub 2008/0237496) or Dimeo (US pgPub 2010/0154835).
Regarding claim 23, Banks teaches an ion implantation system (fig. 1) comprising a vacuum arc chamber (vacuum chamber 15, [0023]-[0024]) filled with a feedstock source material for carbon implantation via an ion implantation process ([0014]) comprising: a carbon-containing dopant material for implanting carbon ions into a substrate ([0011] source gas, [0016] carbon is the source gas and [0014] for carbon ions, carbon is the dopant gas since it is responsible for implantation [0018]), and co-flowing gases wherein the co-flowing gases comprise CF4 ([0014] teaches CF4 as displacement gas and [0016] teaches CO2 as source gas).
Banks fails to disclose the displacement gas additionally comprises CH4.
However, Gupta teaches a hydrogen containing diluent gas ([0042] and one or more diluent gases ([0048]), table 1 shows the hydrogen containing gas (hydride) for carbon may be CH4, paragraph [0047] teaches hydrides may be diluent gases).
Gupta modifies the device of Banks by providing a hydrogen containing diluent gas.
Since both inventions are directed towards ion implantation, it would have been obvious to add the diluent gas of Gupta to the source/displacement gas of Banks because the hydrogen containing diluent gas may additionally scavenge excessive free fluorine molecules in the arch chamber to reduce formation of volatile metal halides improving the life time of the source ([0042], [0047]).
Alternatively, Dimeo teaches reactive gas phase material such as CF4 (abstract).
Dimeo modifies Banks by suggesting a reactive cleaning gas during ion implantation for in situ cleaning ([0015]).
Since both inventions are directed towards generating ions for deposition, it would have been obvious to one of ordinary skill in the art to modify the feedstock source material of Banks to include the reactive gas of Dimeo because it would be “ a significant advance in the art of ion implantation to provide an in situ cleaning process for the effective, elective removal of unwanted residues deposited through the implanter, particularly in the ion source region, during ion implantation.  Such in situ cleaning would enhance personnel safety and contribute to stable, uninterrupted operation of the implantation equipment” ([0015]).
Regarding claim 33, Banks teaches wherein the co-flowing gases further comprise F2 ([0014]).
Regarding claim 36, Banks teaches wherein the carbon-containing dopant material and the co-flowing gases are co-flowed to form the feedstock source material (as seen in figure 2).

Claims 23-24, 28-29, 31 and  33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaney (USPN 7,446,326) in view of Dimeo or Gupta.
Regarding claim 23, Chaney et al. teach an ion implantation system (abstract) comprising a vacuum arc chamber (inherent in the arc chamber seen in figure 1) filled with a feedstock source material for carbon implantation via an ion implantation process (abstract gaseous substance col. 1, lines 30-31) comprising: a carbon-containing dopant material for implanting carbon ions into a substrate( col. 2, lines 36-44 and col. 1, lines 59-61 and col. 4, lines 54-59), and co-gases CH4  (col. 4, lines 56-59).
Chaney fails to disclose an additional CF4.
However, Dimeo teaches reactive gas phase material such as CF4 (abstract).
Dimeo modifies Chaney by suggesting a reactive cleaning gas during ion implantation for in situ cleaning ([0015]).
Since both inventions are directed towards generating ions for deposition, it would have been obvious to one of ordinary skill in the art to modify the feedstock source material of Chaney to include the reactive gas of Dimeo because it would be “ a significant advance in the art of ion implantation to provide an in situ cleaning process for the effective, elective removal of unwanted residues deposited through the implanter, particularly in the ion source region, during ion implantation.  Such in situ cleaning would enhance personnel safety and contribute to stable, uninterrupted operation of the implantation equipment” ([0015]).
Alternatively, Gupta modifies Chaney for the same reasons as discussed above in Banks.
Regarding claim 24, Chaney et al.  teaches co-flowing gas comprises CO2, hydrogen, argon (col. 4, lines 56-59 CO2, CO CH4 or “combinations thereof” and col. 5, lines 14-24).
Regarding claim 25, Chaney et al. in view of Dimeo teach co-flowing gases comprise oxygen (Dimeo, abstract)
Regarding claim 28, Chaney teaches one or more inert gases may be added to the hydrogen (col. 2, lines 54-56), however fails to specifically disclose Xenon.  However, Xenon is a known inert gas, therefore it would be obvious to select Xenon because it is suitable for the intended use of being inert.
Alternatively, regarding claim 28 Chaney in view of Dimeo teaches wherein co-flowing gases comprises Xenon (Dimeo, [0056] teaches at least on gas, some of the gases include Xenon).
Regarding claim 29, Chaney teach wherein the co-flowing gases further comprise an oxygen containing gas (col. 4, lines 56-59).
Regarding claim 31, Chaney in view of Dimeo teach the carbon containing dopant material comprises COF2([0056] of Dimeo, note since all gases are part of the feedstock the carbon containing dopant material also comprises COF2).
Regarding claim 33, Chaney in view of Dimeo teach the co-flowing gases comprises F2 ([0056] of Dimeo).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perel et al. (US pgPub 2008/0179545) in view of Gupta.
Regarding claim 23, Perel et al. teach An ion implantation system (fig. 3A) comprising a vacuum arc chamber (202) filled with a feedstock source material (260-264) for carbon implantation via an ion implantation process ([0016]), the feedstock source material comprising: a dopant material for implanting carbon ions into a substrate ([0040] inherent in ion implantation); and co-flowing gases, wherein the co-flowing gases  comprising a hydrogen containing gas and a fluorine containing gas ([0040]).
Perel fails to disclose what dopant and hydrogen containing gas and fluorine containing diluent gases to use.
However, Gupta teaches carbon implantation and diluents being either CH4 or CF4 (see table 1 and citations above).
Gupta modifies Perel by suggesting what type of hydride or halogen necessary to implant carbon and diluent materials that are fluorine and hydrogen containing.
Since both inventions are directed towards ion implantation, it would have been obvious to select the particular materials when implanting carbon in the device of Perel because it would facilitate carbon implantation while improving the life span of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim does not require that the carbon-containing dopant material is not a co-flowing gas, therefore the dopant material may be one of the co-flowing gases (see indefinite rejection above).  Each of the named co-flowing gases fit the formula described in paragraph [0015] of the instant specification.  Thus the dopant material could be interpreted to be one of the co-flowing gases.